Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 1 of 14                     PageID #: 20




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAII


   WILLIAM DOUGLAS ALLEN,                              Civ. No. 21-00116 JMS-WRP
   #A6091787,
                                                       ORDER DISMISSING COMPLAINT
                    Plaintiff,                         WITH PARTIAL LEAVE TO AMEND

             v.

   MAUI COUNTY CORRECTION
   CENTER, et al.,

                    Defendants.


                        ORDER DISMISSING COMPLAINT WITH
                            PARTIAL LEAVE TO AMEND

                   Before the court is Plaintiff William Douglas Allen’s (“Allen”)

  prisoner civil rights complaint (“Complaint”) brought pursuant to 42 U.S.C.

  § 1983. ECF No. 1. Allen alleges that the “Maui County Correction Center”

  (“MCCC”) 1 and the Department of Public Safety (“DPS”) violated his civil rights

  because of the conditions of confinement at the MCCC. 2 Id. For the following




         1
             It appears that Allen is referring to the Maui Community Correctional Center. The
  MCCC is one of four jails overseen by the Department of Public Safety, an agency of the State
  of Hawaii. See Department of Public Safety, http://dps.hawaii.gov/about/divisions/corrections/
  (last visited Mar. 5, 2021).
         2
             Allen is currently incarcerated at the Halawa Correctional Facility.
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 2 of 14               PageID #: 21




  reasons, the Complaint is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2) and

  1915A(b)(1), with partial leave granted to amend.

                            I. STATUTORY SCREENING

               The court is required to screen all prisoner pleadings pursuant to

  28 U.S.C. §§ 1915(e)(2) and 1915A(a). Byrd v. Phoenix Police Dep’t, 885 F.3d

  639, 641 (9th Cir. 2018) (per curiam). Claims or complaints that are frivolous,

  malicious, fail to state a claim for relief, or seek damages from defendants who are

  immune from suit must be dismissed. See Lopez v. Smith, 203 F.3d 1122, 1126–27

  (9th Cir. 2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.

  2010).

               Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the

  same standard of review as that used under Federal Rule of Civil Procedure

  12(b)(6). See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per

  curiam). Under this standard, a complaint must “contain sufficient factual matter,

  accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted). A

  claim is “plausible” when the facts alleged support a reasonable inference that the

  plaintiff is entitled to relief from a specific defendant for specific misconduct. See

  id.




                                              2
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 3 of 14                PageID #: 22




               Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

  complaint. Rule 8 “requires only ‘a short and plain statement of the claim showing

  that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

  what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

  (1957)); see Fed. R. Civ. P. 8(a)(2) and (d)(1). “Threadbare recitals of the

  elements of a cause of action, supported by mere conclusory statements, do not

  suffice.” Iqbal, 556 U.S. at 678 (citation omitted). The “mere possibility of

  misconduct,” or an “unadorned, the-defendant-unlawfully-harmed-me accusation”

  falls short of meeting this plausibility standard. Id. at 678–79 (citations omitted);

  see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

               Pro se litigants’ pleadings must be liberally construed and all doubts

  should be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

  2010) (citations omitted). The court must grant leave to amend if it appears the

  plaintiff can correct the defects in the complaint. See Lopez, 203 F.3d at 1130.

  When a claim cannot be saved by amendment, dismissal with prejudice is

  appropriate. See Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196

  (9th Cir. 2013).




                                              3
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 4 of 14                            PageID #: 23




                                     II. ALLEN’S CLAIMS 3

                  Allen alleges in Count I that he slept on the floor of his cell at the

  MCCC for eight months from the “middle [of] 2018,” until the “first part of 2019.”

  ECF No. 1 at PageID # 5. According to Allen, he was housed in a cell with three

  other inmates, and he was forced to sleep on “the ground not a bed” next to the

  toilet.4 Id. Allen further claims that he had an injured back and had received a

  “bed memo.” Id. According to Allen, he filed a grievance complaining about

  being forced to sleep on the floor. Id. Allen alleges in Count II that sleeping in a

  cell with three other inmates was “like waiting for a bomb to go off[.]” Id. at

  PageID # 6. And Allen claims in Count III that he should not have been forced to

  sleep on the floor because he had a “doctor’s note” stating he should “not sleep on

  the ground.” Id. at PageID # 7. Allen seeks $1,200 for each day that he slept on

  the floor. Id. at PageID # 8.

                                         III. DISCUSSION

  A.      Legal Framework for Claims Under 42 U.S.C. § 1983

                  To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1)

  that a right secured by the Constitution or laws of the United States was violated;



          3
            Allen’s factual allegations are accepted as true. Nordstrom v. Ryan, 762 F.3d 903, 908
  (9th Cir. 2014).
          4
            It is unclear if Allen slept on a mattress or other cushion on the floor, or if he slept
  directly on the floor.
                                                     4
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 5 of 14                 PageID #: 24




  and (2) that the alleged violation was committed by a person acting under color of

  state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Belgau v. Inslee, 975 F.3d

  940, 946 (9th Cir. 2020). Section 1983 requires a connection or link between a

  defendant’s actions and the plaintiff’s alleged deprivation. See Monell v. Dep’t of

  Soc. Servs., 436 U.S. 658, 692 (1978); Harper v. City of Los Angeles, 533 F.3d

  1010, 1026 (9th Cir. 2008) (“In a § 1983 action, the plaintiff must also demonstrate

  that the defendant’s conduct was the actionable cause of the claimed injury.”). “‘A

  person ‘subjects’ another to the deprivation of a constitutional right, within the

  meaning of section 1983, if he does an affirmative act, participates in another’s

  affirmative acts, or omits to perform an act which he is legally required to do that

  causes the deprivation of which complaint is made.’” Lacey v. Maricopa Cnty.,

  693 F.3d 896, 915 (9th Cir. 2012) (quoting Johnson v. Duffy, 588 F.2d 740, 743

  (9th Cir. 1978)).

  B.     Eleventh Amendment Immunity

                Allen names as Defendants the MCCC and the DPS. ECF No. 1 at

  PageID ## 1–2.

                “The Eleventh Amendment bars suits for money damages in federal

  court against a state, its agencies, and state officials acting in their official

  capacities.” Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007)

  (citations omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

                                               5
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 6 of 14                           PageID #: 25




  101–03 (1984). It does not bar official-capacity suits against state officials for

  prospective relief to enjoin alleged ongoing violations of federal law. See Wolfson

  v. Brammer, 616 F.3d 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t

  of State Police, 491 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages

  against state officials in their personal capacities. See Hafer v. Melo, 502 U.S. 21,

  30–31 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

                 Allen’s claims for money damages against the KCCC and the DPS are

  barred by the Eleventh Amendment and therefore DISMISSED with prejudice.

  See Blaisdell v. Haw. Dep’t Pub. Safety, 621 F. App’x 414, 415 (9th Cir. 2015)

  (mem.) (“The district court properly dismissed [the plaintiff’s] action against the

  Hawaii Department of Public Safety because it is barred by the Eleventh

  Amendment.”); Rowan v. Dep’t of Pub. Safety O.C.C.C., 2019 WL 637764, at *2

  (D. Haw. Feb. 14, 2019) (“Neither the Hawaii Department of Public Safety (DPS)

  . . . nor OCCC, a jail, are . . . subject to suit under the Eleventh Amendment.”).

                 Allen may amend his pleading, however, to name a proper defendant

  or defendants. To the extent Allen seeks damages, he must name in his or her

  individual capacity a defendant or defendants who allegedly deprived him of rights

  secured by the Constitution or federal statutes.5 See Mitchell v. Washington, 818


         5
           Allen may not seek injunctive relief against a state official in his or her official capacity
  based on events that allegedly occurred at the MCCC because he is no longer incarcerated there.
  (continued)
                                                    6
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 7 of 14                     PageID #: 26




  F.3d 436, 442 (9th Cir. 2016) (explaining that the Eleventh Amendment does not

  “bar claims for damages against state officials in their personal capacities”

  (emphasis in original)). If Allen decides to file an amended pleading, he must also

  consider the following legal standards.

  C.     Conditions of Confinement at the MCCC

                Allen claims that the conditions of confinement he experienced at the

  MCCC violated the Eighth Amendment and the Fourteenth Amendment. See ECF

  No. 1 at PageID ## 5–6. It is unclear, however, whether Allen was a pretrial

  detainee or a convicted prisoner while he was incarcerated at the MCCC. Allen’s

  status during this period dictates the applicable legal standard.

         1. Eighth Amendment

                If Allen was a convicted prisoner, then the Eighth Amendment

  applies. See Vazquez v. Cnty. of Kern, 949 F.3d 1153, 1163–64 (9th Cir. 2020)

  (“[T]he Eighth Amendment only prevents the imposition of cruel and unusual

  punishment of convicted prisoners.” (emphasis in original) (internal quotation

  marks and citation omitted)). The Eighth Amendment prohibits “cruel and

  unusual” punishment for a person convicted of a crime. U.S. Const. amend. VIII.

  It imposes duties on prison officials to “provide humane conditions of



  See Dilley v. Gunn, 64 F.3d 1365, 1368–69 (9th Cir. 1995) (concluding that prisoner’s claims for
  injunctive relief were moot because he was transferred to another prison and had not
  demonstrated a reasonable expectation that he would be transferred back).
                                                 7
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 8 of 14             PageID #: 27




  confinement[.]” Farmer v. Brennan, 511 U.S. 825, 832 (1994); Foster v. Runnels,

  554 F.3d 807, 812 (9th Cir. 2009). “[P]rison officials must ensure that inmates

  receive adequate food, clothing, shelter, and medical care, and must take

  reasonable measures to guarantee the safety of the inmates[.]” Farmer, 511 U.S. at

  832–33 (internal quotation marks and citations omitted); Foster, 554 F.3d at 812.

               A prison official violates the Eighth Amendment only when two

  requirements are satisfied: (1) the deprivation alleged must be, objectively,

  “sufficiently serious,” and (2) the official must have acted with “deliberate

  indifference” to inmate health or safety. Farmer, 511 U.S. at 834 (citations

  omitted); Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010).

               With regard to the first requirement, “a prison official’s act or

  omission must result in the denial of ‘the minimal civilized measure of life’s

  necessities[.]’” Farmer, 511 U.S. at 834 (internal quotation marks and citation

  omitted); Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1074 (9th Cir.

  2013). This requirement is “contextual and responsive to contemporary standards

  of decency.” Hudson v. McMillian, 503 U.S. 1, 8 (1992) (internal quotation marks

  and citation omitted). “[C]onditions that cannot be said to be cruel and unusual

  under contemporary standards are not unconstitutional.” Rhodes v. Chapman, 452

  U.S. 337, 347 (1981). “To the extent that such conditions are restrictive and even

  harsh, they are part of the penalty that criminal offenders pay for their offenses

                                            8
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 9 of 14             PageID #: 28




  against society.” Id.; Osolinski v. Kane, 92 F.3d 934, 937 (9th Cir. 1996). Thus,

  “extreme deprivations are required to make out a conditions-of-confinement

  claim.” Hudson, 503 U.S. at 9; LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir.

  1993); Quin’Ley v. Craig, No. 16-00550 SOM/KSC, 2016 WL 7362808, at *6 (D.

  Haw. Dec. 19, 2016).

               Regarding the second requirement, “deliberate indifference” requires

  more than negligence but does not require purpose or knowledge. See Farmer, 511

  U.S. at 836. “[A] prison official cannot be found liable under the Eighth

  Amendment for denying an inmate humane conditions of confinement unless the

  official knows of and disregards an excessive risk to inmate health or safety[.]” Id.

  at 837. “[T]he official must both be aware of facts from which the inference could

  be drawn that a substantial risk of serious harm exists, and he must also draw the

  inference.” Id.

        2. Fourteenth Amendment

               If Allen was a pretrial detainee, then the Fourteenth Amendment

  applies. Gordon v. Cnty. of Orange, 888 F.3d 1118, 1124 (9th Cir. 2018). The

  standard under the Fourteenth Amendment for a pretrial detainee “differs

  significantly from the standard relevant to convicted prisoners[.]” Olivier v. Baca,

  913 F.3d 852, 858 (9th Cir. 2019) (citation omitted).




                                            9
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 10 of 14                      PageID #: 29




                 “In evaluating the constitutionality of conditions or restrictions of

  pretrial detention that implicate only the protection against deprivation of liberty

  without due process of law, . . . the proper inquiry is whether those conditions

  amount to punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535

  (1979); 6 see also Block v. Rutherford, 468 U.S. 576, 583-85 (1984). “Not every

  disability imposed during pretrial detention amounts to ‘punishment’ in the

  constitutional sense[.]” Bell, 441 U.S. at 537. “Loss of freedom of choice and

  privacy are inherent incidents of confinement,” and the fact that detention

  “interferes with the detainee’s understandable desire to live as comfortably as

  possible and with as little restraint as possible during confinement does not convert

  the conditions or restrictions of detention into ‘punishment.’” Id.

                 Absent a showing of an expressed intent to punish by prison officials,

  “if a particular condition or restriction of pretrial detention is reasonably related to

  a legitimate governmental objective, it does not, without more, amount to

  ‘punishment.’” Id. at 539. Thus, “[r]estraints that are reasonably related to the

  institution’s interest in maintaining jail security do not, without more, constitute

  unconstitutional punishment, even if they are discomforting[.]” Id. at 540.



         6
          Although Bell considered a claim under the Due Process Clause of the Fifth
  Amendment, the same standards apply under the Due Process Clause of the Fourteenth
  Amendment. See Paul v. Davis, 424 U.S. 693, 702 n.3 (1976) (“[T]he Fourteenth Amendment
  imposes no more stringent requirements upon state officials than does the Fifth upon their federal
  counterparts.”).
                                                 10
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 11 of 14                      PageID #: 30




                 Prison administrators are “accorded wide-ranging deference in the

  adoption and execution of policies and practices that in their judgment are needed

  to preserve internal order and discipline and to maintain institutional security,” id.

  at 547, “unless the record contains substantial evidence showing their policies are

  an unnecessary or unjustified response to problems of jail security,” Florence v.

  Bd. of Chosen Freeholders of Cnty. of Burlington, 566 U.S. 318, 322-23 (2012).

  “[I]n the absence of substantial evidence in the record to indicate that the officials

  have exaggerated their response to these considerations, courts should ordinarily

  defer to their expert judgment in such matters.” Bell, 441 U.S. at 540 n.23

  (internal quotation marks omitted).

                 A pretrial detainee’s conditions-of-confinement claim is governed by

  a purely objective standard. See Gordon, 888 F.3d at 1124-25. 7 A pretrial

  detainee must therefore show that: (1) a particular defendant made an intentional

  decision with respect to the conditions under which the pretrial detainee was

  confined; (2) those conditions put him at substantial risk of suffering serious harm;


         7
            The Ninth Circuit has not expressly extended the objective deliberate indifference
  standard to all pretrial detainee conditions of confinement claims, beyond denial of medical care,
  failure to protect, and excessive force claims, although Gordon suggests that it will. See Gordon,
  888 F.3d at 1120, 1124 & n.2 (citing Darnell v. Pineiro, 849 F.3d 17, 36 (2d Cir. 2017)
  (extending objective deliberate indifference standard to all pretrial detainee conditions of
  confinement claims)); see also Pitts v. Ige, 2019 WL 3294799, at *10 (D. Haw. July 22, 2019)
  (stating that deliberate indifference claims arising under the Fourteenth Amendment “are
  governed by a wholly objective standard”).


                                                 11
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 12 of 14            PageID #: 31




  (3) the defendant did not take reasonable available measures to abate that risk,

  even though a reasonable officer in similar circumstances would have appreciated

  the high degree of risk—making the consequences of the defendant’s conduct

  obvious; and (4) by not taking such measures, the defendant caused the detainee’s

  injuries. Id. at 1125.

               With respect to the third element, the defendant’s conduct must be

  objectively unreasonable, a test that “turns on the facts and circumstances of each

  particular case.” Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015) (internal

  quotation marks omitted). “A court must make this determination from the

  perspective of a reasonable officer on the scene, including what the officer knew at

  the time, not with the 20/20 vision of hindsight.” Id.

                              IV. LEAVE TO AMEND

               The Complaint is DISMISSED with partial leave granted to amend.

  Allen may file an amended pleading on or before April 5, 2021. He must comply

  with the Federal Rules of Civil Procedure and the Local Rules for the District of

  Hawaii. Local Rule 10.4 requires that an amended complaint be complete in itself,

  without reference to any prior pleading. An amended complaint must be short and

  plain, comply with Rule 8 of the Federal Rules of Civil Procedure, and be

  submitted on the court’s prisoner civil rights form. See LR99.2(a). An amended

  complaint will supersede the preceding complaint. See Ramirez v. Cnty. of San

                                           12
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 13 of 14           PageID #: 32




  Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015). Defendants not renamed and

  claims not realleged in an amended complaint may be deemed voluntarily

  dismissed. See Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012).

                                V. 28 U.S.C. § 1915(g)

               If Allen fails to file an amended complaint or is unable to amend his

  claims to cure their deficiencies, this dismissal may count as a “strike” under

  28 U.S.C. § 1915(g). Under this “3-strikes” provision, a prisoner may not bring a

  civil action or appeal a civil judgment in forma pauperis,

        if the prisoner has, on 3 or more prior occasions, while incarcerated or
        detained in any facility, brought an action or appeal in a court of the
        United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted,
        unless the prisoner is under imminent danger of serious physical
        injury.

  28 U.S.C. § 1915(g).

                                 VI. CONCLUSION

        (1) The Complaint is DISMISSED for failure to state a claim pursuant to

  28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

        (2) Allen may amend his pleading, however, by curing the noted deficiencies

  in his claims on or before April 5, 2021.

        (3) The Clerk is DIRECTED to send Allen a blank prisoner civil rights

  complaint form so that he can comply with this order if he elects to file an

  amended pleading.
                                              13
Case 1:21-cv-00116-JMS-WRP Document 4 Filed 03/05/21 Page 14 of 14                  PageID #: 33




         (4) Failure to timely file an amended pleading may result in AUTOMATIC

  DISMISSAL of this suit without further notice, and Allen may incur a strike under

  28 U.S.C. § 1915(g).

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, March 5, 2021.



                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge




  Allen v. Maui Cnty. Corr. Ctr., et al., Civ. No. 21-00116 JMS-WRP, Order Dismissing
  Complaint with Partial Leave to Amend



                                               14
